Case 3:17-cv-00601-MHL Document 189 Filed 03/30/20 Page 1 of 2 PageID# 2992



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE                            )
       et al                                     )
                                                 )
         Plaintiffs,                             )
                                                 )
  v.                                             )                     Case 3:17-cv-601-MHL
                                                 )
                                                 )
  JASON GOODMAN                                  )
       et al                                     )
                                                 )
         Defendants.                             )
                                                 )


          PLAINTIFFS’ LIST OF PROPOSED WITNESSES
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to General Order No. 2020-7 and pursuant to Paragraph 31 of the Initial

  Pretrial Order [ECF No. 157 (“IPO”)] and the Court’s Order entered on January 29, 2020

  [ECF No. 175], submit the following List of Proposed Witnesses intended to be called at

  the trial of this action currently scheduled to begin on May 5, 2020:

         Plaintiffs, by counsel, intend to call the following Witnesses to testify at trial:

  1.          Robert David Steele
  2.          Dr. Cynthia McKinney
  3.          William Binney
  4.          Berto Jongman
  5.          Greta Robert
  6.          Christine Carmais
  7.          L. Lawrence
  8.          Angie Blake
  9.          Margaret Douglas
  10.         Elliott P. Park
  11.         Jason Goodman (as an adverse witness)
Case 3:17-cv-00601-MHL Document 189 Filed 03/30/20 Page 2 of 2 PageID# 2993



  DATED:         March 30, 2020



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on March 30, 2020 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel of record and all interested parties receiving notices via CM/ECF, and a

  copy was emailed in PDF to Defendants, Goodman and Lutzke.




                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs


                                              2
